Exhibit 99.1 BIOLASE REPORTS 2-MONTH RESULTS IRVINE, CA (November 8, 2016) - BIOLASE, Inc. (NASDAQ:BIOL), the global leader in dental lasers, today reported its financial results for the third quarter and nine months ended September 30, 2016. 2016 Third Quarter highlights with comparisons to 2015 Third Quarter include: • Worldwide revenue of $13.2 million increased $2.0 million, or 18%, with a 33% increase in U.S. sales and a 4% decrease internationally o WaterLase® revenue increased 77% in the U.S. and decreased 1% internationally o EPIC® revenue increased 10% in the U.S. and 2% internationally o Quarterly average selling price of flagship WaterLase® iPlus continued to improve • Operating loss decreased by 41% o Gross margin of 42%, increased more than 1220 basis points due to improved pricing and geographic sales mix • Cash burn rate decreased 53% to $2.2 million, which included $0.8 million of increased inventory related to new product development • Made significant progress in the Company's internal and external new product development programs • Successfully completed a $10 million private placement • Recruited dental industry veteran Holger Arens to the newly created position of Vice President and Managing Director for Europe, the Middle East and Africa (EMEA) • Subsequent to the quarter, recruited renowned dental educator and periodontist Samuel B. Low, D.D.S. to the newly created position of Vice President, Dental and Clinical Affairs and Chief Dental Officer 2016 Nine Month highlights with comparisons to 2015 Nine Months include: • Worldwide revenue of $38.0 million increased $4.1 million, or 12%, driven by U.S. sales o WaterLase® revenue increased 43% in the U.S. and 2% internationally o Worldwide EPIC® revenue increased 8%, driven by a 21% increase in the U.S. • Operating loss decreased by 39% o Gross margin of 39%, increased more than 880 basis points due to improved pricing and geographic sales mix o Operating expenses decreased by $2.2 million, or 8% • Cash burn rate decreased by 45% to $9.0 million President and CEO Harold Flynn, Jr. said, “We had a solid third quarter overall with continued operational improvements and excellent financial results. In what is seasonally a weak quarter in the dental industry, total worldwide revenues grew 18 percent, gross margins improved materially and our cash burn decreased significantly. We also completed a $10 million private placement, providing us funds to further the ongoing transition of BIOLASE into a successful, disciplined commercial enterprise. The exceptional work of our U.S. team continued to be a highlight. In the U.S., our largest and most profitable geographic market, the team grew overall revenues by 33 percent and our flagship Waterlase product revenues by 77 percent. International revenues were down slightly, but we are taking the necessary steps to build a substantial international enterprise, which we believe is an important and significant opportunity in the longer term.To help lead our international expansion program, we recruited veteran dental industry executive Holger Arens to fill the newly-created position of Vice President and Managing Director for EMEA.Holger joined our leadership team in early October and is already making important contributions to our efforts to grow and improve our business in EMEA. “I am very encouraged to see our progress on a variety of fronts, including our product development efforts both internally and externally. We are expecting to launch new unique and innovative products as part of our strategic portfolio expansion, including one in the soft tissue diode-based franchise in the next couple of months as a result of our development and distribution agreement with our partner IPG Medical. We know what we need to do strategically and operationally to be successful, and we are steadily taking the steps to get there, and I am quite excited about our recent step of adding Dr. Sam Low to our leadership team to lead our efforts in dental and clinical affairs and the delivery of world class education. Our ultimate goal is to make all-tissue laser dentistry the standard of care in dentistry. To get there, we need to educate the dental and patient communities on the capabilities and value of our lasers, and ensure our products and services make our customers better dentists and make their patients healthier and happier.” BIOLASE Reports 2016 Third Quarter and Nine Months Results Page 2 of 7 Third Quarter and Nine Months Financial Results Net Revenue. Net revenue for the third quarter of 2016 was $13.2 million, as compared to net revenue of $11.2 million for the third quarter of 2015. The quarter-over-quarter increase of 18% was driven by increases in worldwide WaterLase and EPIC sales, consumables and other revenue, and services revenue, partially offset by lower worldwide imaging systems revenue and domestic license fees and royalty revenue. Net revenue for the nine months ended September 30, 2016 was $38.0 million, as compared to net revenue of $34.0 million for the nine months ended September 30, 2015. The year-over-year increase of 12% was driven by an increase in worldwide laser systems sales, imaging systems sales, and services revenue, partially offset by lower worldwide consumables and other revenue and domestic license fees and royalty revenue. Gross Profit. Gross margin typically fluctuates with product and regional mix, selling prices, product costs and revenue levels. Gross margin for the third quarter of 2016 was 42%, as compared to 30% in the third quarter of 2015, a quarter-over-quarter increase of more than 1220 basis points. Gross margin for the nine months ended September 30, 2016 was 39%, as compared to 30% for the nine months ended September 30, 2015, a year-over-year increase of more than 880 basis points.Improvements reflect an increase in net revenue and a larger mix of domestic sales, which typically have higher product margins due to higher pricing. Operating Expenses. Total operating expenses in the third quarter of 2016 were $8.8 million, as compared to $8.7 million in the third quarter of 2015.The quarter-over-quarter increase of $0.1 million was primarily driven by a $221 thousand increase in Sales and Marketing expenses, partially offset by decreases in General and Administrative expenses of $82 thousand, Engineering and Development expenses of $41 thousand, and Excise Tax expenses of $78 thousand. Total operating expenses for the nine months ended September 30, 2016 were $25.8 million, as compared to $27.9 million for the nine months ended September 30, 2015.The year-over-year decrease of $2.2 million was primarily driven by a $1.7 million decrease in General and Administrative expenses, a $984 thousand decrease in Sales and Marketing expenses, a $32 thousand decrease in Engineering and Development expenses, a $231 thousand decrease in Excise Tax expenses, and a $731 thousand increase in legal settlement realized in the first quarter of 2015, resulting in a credit to operating expenses associated with the recovery of prior legal expenses. Net Loss and Net loss per share attributable to common shareholders. Net loss for the third quarter of 2016 was $3.1 million, or a $0.05 loss per share, as compared to a net loss of $5.3 million, or a $0.09 loss per share, for the third quarter of 2015. Net loss attributable to common shareholders for the third quarter of 2016 was $4.2 million, or a $0.07 loss per share, as compared to a net loss attributable to common shareholders of $5.3 million, or a $0.09 loss per share, for the third quarter of 2015. The decrease in net loss is attributed to overall business improvements including a $2.0 million increase in net revenue. After adding back the third quarter’s net interest income of $18 thousand, removing the income tax provision of $40 thousand, non-cash depreciation and amortization expenses of $288 thousand and non-cash stock-based compensation of $688 thousand, the non-GAAP net loss for the third quarter of 2016 totaled $2.1 million, or a loss of $0.04 per share, compared with a non-GAAP net loss of $4.4 million, or a loss of $0.08 per share, during the third quarter of 2015. Net loss for the nine months ended September 30, 2016 was $10.9 million, or a $0.19 loss per share, as compared to a net loss of $17.8 million, or a $0.31 loss per share, for the nine months ended September 30, 2015. Net loss attributable to common shareholders for the nine months ended September 30, 2016 was $12.0 million, or a $0.21 loss per share, as compared to a net loss attributable to common shareholders of $17.8 million, or a $0.31 loss per share, for the nine months ended September 30, 2015. The decrease in net loss is attributed to overall business improvements including a $4.1 million increase in net revenue, a $522 thousand reduction in cost of revenue, and a $2.2 million decrease in operating expenses. After adding back year-to-date net interest income of $51 thousand, removing the income tax provision of $117 thousand, non-cash depreciation and amortization expenses of $776 thousand and non-cash stock-based compensation of $2.5 million, the non-GAAP net loss for the nine months ended September 30, 2016 totaled $7.6 million, or a loss of $0.13 per share, compared with a non-GAAP net loss of $14.9 million, or a loss of $0.25 per share, for the nine months ended September 30, 2015. Chief Financial Officer David Dreyer said, “This year’s third quarter results continued to reflect improvements throughout our operations.Driven by the solid growth in domestic WaterLase sales and our U.S. business, we cut our loss from operations 41 percent and gross margin improved more than 12 percentage points.We also reduced our cash burn rate by 53 percent to $2.2 million while making $800 thousand in inventory investments related to new product development. We continued to focus on effective cash management while tightly controlling discretionary spending to keep our operating expenses within budget.These ongoing programs combined with the recent $10 million private placement have significantly strengthened our balance sheet and we believe they can provide us the financial resources to support our future growth plans.” BIOLASE Reports 2016 Third Quarter and Nine Months Results Page 3 of 7 Liquidity and Capital Resources As of September 30, 2016, BIOLASE had approximately $20.8 million in working capital.Cash and restricted cash equivalents at the end of the third quarter 2016 were $12.9 million, as compared to $11.9 million on December 31, 2015.Net accounts receivable totaled $9.9 million at September 30, 2016, as compared to $8.9 million at December 31, 2015. Conference CallAs previously announced, BIOLASE will host a conference call today at 4:30 p.m. Eastern Time to discuss its operating results for the third quarter and nine months ended September 30, 2016, and to answer questions. To listen to the conference call live via telephone, dial 1-877-407-4019 from the U.S. or, for international callers, dial 1-201-689-8337, approximately 10 minutes before the start time. To listen to the conference call live via the Internet, visit the Investors section of the BIOLASE website at www.biolase.com. About BIOLASE, Inc.
